EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darle Short (Reg. # 29,213) on 3/18/2022.

The application has been amended as follows: 

a. Claim 17, lines 8-9 are amended from
“a slider guide (i) supporting the slider in a reciprocal manner and (ii) in contact with an outer periphery of the slider; and” to:

-- a slider guide (i) supporting the slider in a reciprocal manner and (ii) in contact with an outer periphery of the slider, wherein the slider guide is a cylinder having a central axis coaxial with the reciprocating axis; and--.

b. Claim 17, lines 11-12 are amended from
 “and (2) located at an outer periphery of the slider guide in a direction perpendicular to the reciprocation direction,” to:

-- and (2) located along an outer cylindrical periphery of the slider guide in a direction perpendicular to the reciprocation direction--

c. Claim 21 is cancelled.

d. Claim 22, line 1 is amended from 
“The reciprocating tool according to claim 21” to:
--The reciprocating tool according to claim 17--.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 In regards to claim 1, the prior art fails to teach a reciprocating tool with a porous oilless sintered bearing that is press-fit onto a slider guide case that supports the slider in a reciprocal manner such that the slider is suitably received in the slider guide in combination with the features of the reciprocating tool.
In regards to claim 17, the prior art fails to teach a reciprocating tool with a cylindrical slider guide including a porous oilless bearing that allows passage of a lubricant and is in contact with the slider and a lubricant reservoir in a housing accommodating the slider guide located along an outer cylindrical periphery of the slider guide in a direction perpendicular to the reciprocation direction in combination with the features of the reciprocating tool.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LAURA M LEE/Primary Examiner, Art Unit 3724